IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00238-CR

XAVIER RAJESH NORONHA,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                         From the 52nd District Court
                             Coryell County, Texas
                         Trial Court No. FISC-08-19555


                         MEMORANDUM OPINION


      Appellant has filed a motion to dismiss his appeal. See TEX. R. APP. P. 42.2(a).

We have not issued a decision in this appeal. Appellant personally signed the motion.

Accordingly, the appeal is dismissed.



                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed March 31, 2010
Do not publish
[CR25]




Noronha v. State                             Page 2